Exhibit 10.1
Execution Copy



EXECUTIVE EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of May 6,
2014, by and between AOL INC. (“Company”), a Delaware corporation with an
address at 770 Broadway, New York, New York 10003, and Julie Jacobs
(“Executive”).
WHEREAS, Company retained Executive as Executive Vice President, General Counsel
and Corporate Secretary pursuant to an Employment Agreement between Company and
Executive dated June 11, 2010, as first amended as of March 30, 2011, as further
amended as of December 13, 2011, December 18, 2012, and November 14, 2013 (the
“Prior Employment Agreement”);
WHEREAS, Company desires to continue to retain the services of Executive as an
Executive Vice President with the business title of General Counsel and
Corporate Secretary of Company; and
WHEREAS, Company and Executive desire to enter into this Agreement, which such
Agreement supersedes and replaces the Prior Employment Agreement, to set forth
the terms and conditions of the employment relationship between Company and
Executive.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.    Term. Executive’s term of employment (the “Employment Term”) under this
Agreement shall be four (4) years, commencing on May 1, 2014 (“Commencement
Date”), and shall continue for a period through and including April 30, 2018,
(“Term Date”), subject to the following provisions for extension and the
provisions regarding earlier termination set forth in this Agreement. If at the
Term Date, Executive’s employment has not been terminated previously in
accordance with this Agreement, and Executive and Company have not agreed to an
extension or renewal of this Agreement or to the terms of a new employment
agreement, then Executive’s Employment Term shall continue on a month-to-month
basis, and Executive shall continue to be employed by Company pursuant to the
terms of this Agreement, subject to termination by either party hereto on 30
days’ written notice delivered to the other party (which notice may be delivered
by either party at any time on or after a date which is 30 days before the Term
Date). If Company elects to give notice of termination under this paragraph 1
and the basis for such termination is not one of the grounds for termination set
forth in paragraphs 5.B. or 5.C., then Executive’s termination shall be deemed a
termination without Cause under paragraph 5.A. If Executive elects to give
notice of termination under this paragraph 1, and the basis for such termination
is not one of the grounds for termination set forth in paragraph 5.E., then
Executive’s termination shall be deemed a voluntary resignation not for Good
Reason under paragraph 5.D.
2.    Duties. Executive shall have the business title of General Counsel and
Corporate Secretary and shall be an Executive Vice President of Company and
shall perform all duties incident to such positions as well as any other lawful
duties as may from time to time be assigned by the Chief Executive Officer of
Company, which duties and authority shall be consistent, and those normally
associated, with Executive’s position, and agrees to abide by all Company
by-laws, policies, practices, procedures, or rules,

1



--------------------------------------------------------------------------------



including Company’s Standards of Business Conduct (the “SBC”) that are provided
or made available to Executive. Executive shall report directly to the Chief
Executive Officer of Company. Executive will be expected to perform services for
Company at Company’s Washington, D.C. office and will be expected to travel to
Company’s New York City office as well as such other travel as may be required
in the performance of Executive’s duties.
3.    Exclusive Services and Best Efforts. Executive agrees to devote her best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to her position, and to this end, she will devote her full time and
attention exclusively to the business and affairs of Company. Executive is not
precluded from performing any charitable or civic duties, provided that such
duties do not interfere with the performance of her duties as an employee of
Company, do not violate the SBC or the Confidentiality and Invention Assignment
Agreement between Executive and Company (“Confidentiality Agreement”), or cause
a conflict of interest. Executive may sit on the boards of non-Company entities
during employment only if first approved in writing by the Executive Compliance
Committee.
4.    Compensation and Benefits.
A.    Base Salary. During the Employment Term, Company shall pay Executive a
base salary at the rate of no less than $28,125.00 semi-monthly, less applicable
withholdings, which is $675,000.00 on an annual basis ("Base Salary").
Executive’s semi-monthly paydays fall on the 15th and the last day of each
month. If the 15th or the last day of the month falls on a weekend or bank
holiday, the payday is the preceding day. Executive’s Base Salary will be
reviewed annually during the Employment Term and may be increased based on
Executive’s individual performance or increases in competitive market
conditions. Executive’s Base Salary may be decreased only upon mutual consent of
Company and Executive.
B.    Annual Bonus. In addition to Executive’s Base Salary, Executive will be
eligible to participate in Company’s Annual Bonus Plan (the “ABP”), pursuant to
its terms as determined by Company from time to time. Pursuant to the ABP,
Company will review its performance (including, if applicable,
Brand/Segment/Group performance) and Executive’s individual performance and will
determine Executive’s bonus under the ABP, if any (“Bonus”). Although as a
general matter in cases of satisfactory individual performance, Company would
expect to pay a Bonus at the target level provided for in the ABP where Company
has met target performance for a given year, Company does not commit to paying
any Bonus, and Executive’s Bonus may be negatively affected by the exercise of
Company’s discretion or by Company performance. Although any Bonus (and its
amount, if a Bonus is paid) is fully discretionary and subject to the terms of
the ABP, Executive’s target Bonus opportunity during the Employment Term is
one-hundred percent (100%) of Executive’s Base Salary.
C.    Equity Incentive Awards.
(i)    During Executive’s employment, she will participate in grants or awards
of long term equity incentives that are offered to all other Executive Vice
Presidents of Company. Executive’s participation in any such programs will be at
the same rate as comparable level Executive Vice Presidents of Company. Any such
awards or grants shall be determined in accordance with the terms and conditions
of the plans, agreements and notices under which such grants or awards were
issued.

2



--------------------------------------------------------------------------------



(ii)    All equity awards shall be subject to approval by the Compensation
Committee of the Board and the terms and conditions of the applicable equity
award agreement and Company’s applicable equity-based incentive compensation
plan.
(iii)    Signing Grant.
(a)    Company shall grant to Executive an equity award that shall have an
equity value equal to $1,250,000 on the date of grant. Based on the equity value
on the date of grant, one-third of the equity award will be comprised of
restricted stock units (“RSUs”) (rounded down to the nearest whole number of
units), one-third of the equity award will be comprised of stock options (“Stock
Options”) (rounded down to the nearest whole share), and the remaining one-third
of the equity award will be comprised of performance shares based on relative
total shareholder return (“Performance Shares”)(rounded down to the nearest
whole share). Equity value of RSUs and Performance Shares will be determined
based on the closing price of a share of Company common stock, par value $.01
per share, on the date of grant. Equity value of Stock Options will be
determined based on the standard option valuation formula used by Company. The
grant of the RSUs, Stock Options and Performance Shares provided by this
subsection shall generally be made in an administratively reasonable period of
time following the first day of the Employment Term subject to compliance with
applicable law and the schedule of the Compensation Committee of the Board.
(b)    RSUs shall vest over a three-year period following the Commencement Date,
with one-third vesting on the first anniversary of the Commencement Date and
one-third vesting on each of the second and third anniversaries of the
Commencement Date, provided, that Executive is continuously employed with
Company from the grant date to each applicable vesting date. Except as may be
otherwise provided in the applicable award agreement, any RSU that is unvested
on the date of Executive’s termination for any reason shall be forfeited on such
date of termination.
(c)    Stock Options will vest over a three-year period following the
Commencement Date, with one-third of the Stock Options vesting on the first
anniversary of the Commencement Date, and monthly thereafter in substantially
equal installments over the remaining two years, provided, that Executive is
continuously employed with Company from the grant date to each applicable
vesting date. Except as may be otherwise provided in the applicable award
agreement, any Stock Option that is unvested on the date of Executive’s
termination for any reason shall be forfeited on such date of termination.
(d)    Subject to achievement of performance objectives, Performance Shares
shall vest following the Committee’s certification of performance following the
end of the three-year performance period commencing January 1, 2014, provided,
that Executive is continuously employed with Company from the grant date to the
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement, any Performance Share that is unvested on the date of
Executive’s termination for any reason shall be forfeited on such date of
termination.
D.    Benefit Plans. During the Employment Term and as otherwise provided
herein, Executive shall be entitled to participate in any and all employee
health and other welfare benefit plans (including, but not limited to, life
insurance, health and medical, dental, and disability plans) and other employee
benefit plans, including, but not limited to, tax qualified retirement plans
established by Company from

3



--------------------------------------------------------------------------------



time to time for the benefit of employees of Company. Executive shall be
required to comply with the conditions attendant to coverage by such plans,
which terms shall apply to Executive in the same manner as those applicable to
executives of Company at the Executive Vice President level who are similarly
situated, and Executive shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time. Nothing herein contained shall be construed as requiring
Company to establish or continue any particular benefit plan in discharge of its
obligations under this Agreement.
E.    Vacation. Executive shall be entitled to paid vacation time in accordance
with Company policy and no less than four (4) weeks of paid vacation time for
each calendar year of her employment hereunder, in addition to Company’s
recognized holidays and personal days, as well as to such other employment
benefits that are or may be extended or provided to all executives at the
Executive Vice President level. The accrual and/or carry-over of paid vacation
from one year to the next shall be in accordance with Company policy applicable
to the Company location where Executive's principal office is located as it may
exist and change from time to time.    
5.    Termination of the Employment Agreement.
A.    Termination Without Cause. Notwithstanding anything to the contrary
herein, Company reserves the right to terminate Executive’s employment and this
Agreement without Cause (defined below). If Company terminates Executive’s
employment and this Agreement without Cause, then, solely in exchange for
Executive’s execution and delivery of Company’s then standard separation
agreement, which includes, among other obligations, a release of claims against
Company and related entities and persons (sample release language is attached
hereto as Exhibit A (the “Separation Agreement”), which language may be
modified, but not materially except to comply with any changes in applicable
law, by Company in the future), within the time period specified therein, and
upon such agreement becoming effective by its terms, the following terms shall
apply:
(i)    Company will pay Executive an amount equal to eighteen (18) months of
Executive’s then current Base Salary, less applicable withholdings. This amount
will be paid in thirty-six (36) substantially equal semi-monthly installments,
which shall be treated as separate payments in accordance with paragraph 12
hereof, commencing on the sixtieth (60th) day following Executive’s termination
of employment. These payments will not be eligible for deferrals to Company's
401(k) plan.
(ii)    Subject to the terms of paragraph 4.B, if Executive is terminated
between January 1 and March 15, Executive will be entitled to a Bonus payment
under the ABP for the calendar year ending prior to Executive’s termination
(“Prior Year”) equal to the amount that would have otherwise been payable to
Executive based on the actual attainment of performance goals (which, for the
avoidance of doubt, shall be at the same rate as all continuing executive
officers of Company with respect to the portion of the Bonus determined based on
Company performance goals) for such year, less applicable tax withholdings, but
in no event to exceed 100% of Executive’s target payout; provided that (i)
Company pays a Bonus to eligible employees under Company's ABP for the Prior
Year, (ii) Executive’s Bonus has not already been paid to Executive at the time
of termination of Executive’s employment, and (iii) Executive was otherwise
eligible for such Bonus payment if Executive had remained employed through the
date of payout. This amount will be paid to Executive in a lump sum

4



--------------------------------------------------------------------------------



on the earlier of the date on which other eligible employees are paid bonuses
under the ABP for the Prior Year provided the Separation Agreement has become
effective by its terms, or the sixtieth (60th) day following Executive’s
termination of employment. This payment will not be eligible for deferrals to
Company's 401(k) plan.
(iii)    In addition, subject to the terms of paragraph 4.B, Executive will
receive a Bonus payment under the ABP for the year in which Executive’s
termination of employment occurs payable if and when bonuses are paid to other
employees based on actual performance (which, for the avoidance of doubt, shall
be at the same rate as all continuing executive officers of Company with respect
to the portion of the Bonus determined based on Company performance goals),
prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings. This amount will not be eligible for
deferrals to Company's 401(k) plan.
(iv)    If Executive is eligible for and timely elects group health plan
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Company will pay the cost of Executive’s medical, dental and vision
benefit coverage ("group health coverage") under COBRA for up to eighteen (18)
months, in accordance with COBRA, beginning the first day of the calendar month
following Executive’s termination of employment. Executive agrees that Company
may impute compensation income to Executive in an amount equal to 102% of the
premium cost for such group health coverage if necessary to avoid adverse income
tax consequences to Executive resulting from the application of Section 105(h)
of the Internal Revenue Code of 1986, as amended (the “Code”) to Company’s
payment of the cost of such group health coverage.
(v)    If Executive’s Separation Agreement fails to become effective and
irrevocable prior to the sixtieth (60th) day following Executive’s termination
of employment due to Executive’s failure to timely deliver the executed
Separation Agreement, Company will have no obligation to make the payments or
benefits provided by paragraphs 5.A.(i), (ii), (iii) and (iv) herein, other than
to provide Executive with COBRA to the extent required by law.
(vi)    Executive agrees to reasonably assist Company, in connection with any
litigation, investigation or other matter involving Executive’s tenure as an
employee, officer or director of Company, including, but not limited to,
meetings with Company representatives and counsel and giving testimony in any
legal proceeding involving Company, provided Executive is provided with
reasonable notice of such assistance and such assistance does not unreasonably
interfere with Executive’s other professional or personal commitments. No later
than ninety (90) days following Company’s receipt of supporting documentation of
Executive’s incurrence of such expenses, Company will reimburse Executive for
reasonable out-of-pocket expenses incurred in rendering such assistance to
Company (including attorney’s fees incurred in accordance with the applicable
provisions of Company’s Bylaws and Certificate of Incorporation). Furthermore,
Executive agrees not to affirmatively encourage or incite any person or entity
in litigation against Company or its affiliates, officers, employees and agents
in any manner. This provision does not limit Executive’s right and ability to
voluntarily file a charge with or participate in any investigation by any
government agency, does not limit any of Executive’s rights that are not legally
waivable, and does not prohibit Executive’s response to a valid subpoena for
documents or testimony or other lawful process; however, Executive agrees to
provide Company with prompt notice of any such charge, investigation, subpoena
or process.

5



--------------------------------------------------------------------------------



(vii)    Executive agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its officers or senior executives to make
any disparaging or untruthful remarks or statements about Executive or her
employment with Company. Nothing in this Agreement prevents Executive or Company
from making truthful statements when required by law, court order, subpoena, or
the like, to a governmental agency or body or in connection with any legal
proceeding. Additionally, this provision does not limit Executive’s right and
ability to voluntarily file a charge with or participate in any investigation by
any government agency, does not limit any of Executive’s rights that are not
legally waivable, and does not prohibit Executive’s response to a valid subpoena
for documents or testimony or other lawful process; however, Executive agrees to
provide Company with prompt notice of any such charge, investigation, subpoena
or process.
(viii)    Executive shall not be entitled to notice or severance under any
policy or plan of Company (the payments set forth in this paragraph 5.A. being
given in lieu thereof) and Executive waives all participation in and claims
under such policies and plans. For the avoidance of doubt, the foregoing
sentence shall not have any adverse impact on Executive’s rights to
indemnification and D&O coverage.
(ix)    Executive agrees that if Executive breaches any of Executive’s
obligations, to the detriment of Company, under paragraphs 5.A.(vi), 5.A.(vii),
6, 7, or 8 of this Agreement, under the Confidentiality Agreement, or under the
Separation Agreement, Company has the right to stop making any future payments
otherwise payable under subparagraphs 5.A.(i), (ii), (iii) and (iv) above, to
seek recovery of the full payments made to Executive under these subparagraphs,
and to obtain all other remedies provided by law or equity.
B.    Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement for Cause, as this term is defined below, with or without prior notice
to Executive.
(i)    For purposes of this Agreement, “Cause” means: (a) Executive’s conviction
of, or nolo contendere or guilty plea to, a felony (whether any right to appeal
has been or may be exercised); (b) Executive’s failure to perform in all
material respects or Executive’s refusal to perform, without proper cause,
Executive’s lawful duties with Company, including Executive’s express
obligations under this Agreement, if such failure or refusal remains uncured for
30 days after written notice to Executive; (c) fraud, embezzlement,
misappropriation that is not de minimis, or improper material destruction of
Company property by Executive; (d) Executive’s breach of any statutory or common
law duty of loyalty to Company; (e) Executive’s violation of the Confidentiality
Agreement or the SBC; (f) Executive’s improper conduct substantially prejudicial
to Company’s business; (g) Executive’s failure to cooperate in any internal or
external investigation involving Company; or (h) Executive’s indictment (or its
procedural equivalent) for a felony alleging fraud, embezzlement,
misappropriation or destruction of Company property by Executive or alleging
fraud, embezzlement, or monetary theft by Executive with respect to another
party.
(ii)    If Company terminates Executive’s employment and this Agreement for
Cause, Company shall have no further obligation to Executive other than (a) to
pay, within thirty (30) days of the effective date of termination of Executive’s
employment with Company, Executive’s Base Salary

6



--------------------------------------------------------------------------------



and any accrued unused vacation and unreimbursed properly submitted and incurred
business expenses, in accordance with Company policy, through the effective date
of termination, and (b) with respect to any rights Executive may have pursuant
to any insurance or other benefit plans of Company, but Executive will not be
entitled to receive any bonus payments.
C.    Death and Disability. Notwithstanding anything to the contrary herein,
Executive’s employment and this Agreement shall terminate upon Executive’s
death, and Company reserves the right to terminate Executive’s employment and
this Agreement on account of Executive’s disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and in
either case Company shall have no further obligation to Executive or Executive’s
heirs other than (i) to pay Executive’s Base Salary and any accrued unused
vacation, in accordance with Company policy, through the effective date of
termination, (ii) subject to the terms of paragraph 4.B, to pay a Bonus payment
at the target level under the ABP for the year in which the date of termination
occurs, prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings, payable within thirty (30) days of the
effective date of Executive’s termination (which payment will not be eligible
for deferrals to Company’s 401(k) plan), (iii) with respect to any rights or
benefits Executive may have pursuant to any insurance, benefit or other
applicable plan of Company, but Executive shall not be entitled to receive any
other bonus payments, and (iv) to pay Executive a Bonus for the Prior Year,
subject to the terms of the ABP, to the extent that the Bonus has not yet been
paid.
D.    Resignation Not For Good Reason. Executive may resign employment with
Company at any time. If Executive resigns employment and such resignation does
not constitute a resignation for Good Reason (defined below) within the meaning
of paragraph 5.E herein, Company shall have no further obligation to Executive
other than (i) to pay within thirty (30) days of the effective date of
termination of Executive’s employment with Company, Executive’s Base Salary and
any accrued unused vacation and unreimbursed properly submitted and incurred
business expenses, in accordance with Company policy, through the effective date
of the resignation, and (ii) with respect to any rights Executive may have
pursuant to any insurance or other benefit plans of Company, but Executive will
not be entitled to receive any bonus payments.
E.    Resignation for Good Reason. Executive also may resign employment with
Company and terminate this Agreement for Good Reason, provided that Executive
gives Company written notice of the Good Reason condition within 60 days from
the initial existence of the Good Reason condition, which written notice shall
provide a 30-day period during which Company may remedy the actions that
Executive has identified as the condition constituting grounds for a resignation
for Good Reason. If Company has not remedied the Good Reason condition within 30
days following such notice from Executive, then Executive must resign her
employment with Company within 30 days of the end of the remedy period or she
will have forever waived her right to resign for Good Reason for such condition
upon that occurrence, but not future occurrences of the same condition. Upon
such a termination, Executive will be treated in accordance with paragraph 5.A
herein, as if Executive’s employment had been terminated by Company without
Cause. For purposes of this Agreement, “Good Reason” means: (i) Executive no
longer reports to the Chief Executive Officer of Company; (ii) a relocation of
Executive’s principal office at Company to a location that is more than 50 miles
from its location as of the date of this Agreement

7



--------------------------------------------------------------------------------



without Executive’s written consent; (iii) a material diminution in Executive’s
duties, responsibilities or authority; or (iv) a material diminution in
Executive’s then Base Salary.
6.    Non-Competition Agreements and Restrictive Covenants.
A.    Executive agrees to abide by the Confidentiality Agreement with Company,
which is incorporated herein by reference. Any reference in the Confidentiality
Agreement to Executive’s “at will” employment status is superseded by this
Agreement. Additionally, for the avoidance of doubt, the parties agree that upon
Executive’s execution of the Confidentiality Agreement, the Confidentiality,
Non-Competition and Proprietary Rights Agreement previously signed by Executive
is superseded and no longer has any force or effect.
B.    Executive acknowledges that the services to be performed under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character. Executive further acknowledges that the business of Company is
international in scope, that its products and services are marketed throughout
the world, that Company competes in nearly all of its business activities with
other entities that are or could be located in nearly any part of the world and
that the nature of Executive’s services, position and expertise are such that
Executive is capable of competing with Company from nearly any location in the
world.
C.    Executive also agrees that, in addition to Executive’s obligations under
the Confidentiality Agreement, while Executive is employed by Company and for
twelve (12) months following termination of her employment for any reason,
Executive shall not, directly or indirectly, except as a shareholder holding
less than a one percent (1%) interest in a corporation whose shares are traded
on a national securities exchange, participate in the ownership, control, or
management of, or perform any services for or be employed by (i) Time Warner,
Inc., Yahoo!, Inc., Google, Inc., including its YouTube subsidiary, Microsoft
Corporation, IAC/Interactive Corp., News Corp, Facebook, Inc., LinkedIn
Corporation, Yelp Inc. and Twitter Inc., or any of their respective
subsidiaries, affiliates or successors, or (ii) without the written consent of
the Chief Executive Officer or the head of Human Resources of Company, any
entity that engages in any line of business that is substantially the same as
any line of business which Company engages in, conducts or, to Executive’s
knowledge, has definitive plans to engage in or conduct, and has not ceased to
engage in or conduct, or any of their respective subsidiaries, affiliates or
successors (any such entity identified by this paragraph 6.C.(ii) is a
“Competitive Entity”). Notwithstanding the preceding, in order to be considered
a Competitive Entity, the entity must derive fifty percent (50%) or more of its
total annual revenues from substantially similar products and services offered
by Company.
D.    Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in
nature and are no broader than are necessary to maintain the confidential
information, trade secrets and the goodwill of Company and to protect the other
legitimate business interests of Company and are not unduly restrictive on
Executive.
E.    The parties agree and intend that the covenants contained in this
Agreement, including but not limited to the covenants set forth in this
paragraph 6, shall be deemed to be a series of separate covenants and
agreements, one for each and every county or political subdivision of each
applicable state of the United States and each country of the world. It is the
desire and intent of the parties hereto that the provisions of this Agreement be
enforced to the fullest extent permissible under the governing laws and public
policies of the State of New York, and to the extent applicable, each
jurisdiction in which enforcement

8



--------------------------------------------------------------------------------



is sought. Accordingly, if any provision in this Agreement or deemed to be
included herein shall be adjudicated to be invalid or unenforceable, such
provision, without any action on the part of the parties hereto, shall be deemed
amended to delete or to modify (including, without limitation, a reduction in
duration, geographical area or prohibited business activities) the portion
adjudicated to be invalid or unenforceable, such deletion or modification to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made, and such deletion or
modification to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable.
7.    Representations and Warranties of Executive. Executive hereby represents
and warrants to Company as follows: (i) Executive has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
her obligations hereunder; (ii) the execution and delivery of this Agreement by
Executive and the performance of Executive’s obligations hereunder will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement, or other understanding to which Executive is a
party or by which Executive is or may be bound or subject; (iii) the execution
and delivery of, and Executive’s performance under, this Agreement and as an
employee of Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive
prior to her employment with Company; (iv) the execution and delivery of, and
Executive’s performance under, this Agreement and as an employee of Company does
not and will not breach any prior agreement not to compete with the business of
any other company; (v) Executive will not disclose to Company or induce Company
to use any confidential or proprietary information or material belonging to any
previous employer or other person or entity; (vi) Executive is not a party to
any other agreement that will interfere with Executive's full compliance with
this Agreement; and (vii) Executive will not enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement.
8.    Employment Obligations.
A.    Company Property. All records, files, lists, including computer-generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Executive shall prepare or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Executive shall promptly return to Company all property
of Company in her possession. Executive further represents that she will not
copy, cause to be copied, print out, or cause to be printed out any software,
documents, or other materials originating with or belonging to Company.
Executive additionally represents that, upon termination of her employment with
Company, she will not retain in her possession any such software, documents, or
other materials.
B.    Cooperation. Executive agrees that during her employment she shall, at the
request of Company, render all assistance and perform all lawful acts that
Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or vendor of Company. Executive’s reasonable
expenses in connection therewith shall be paid by Company, including attorney’s
fees in accordance with the applicable provisions of Company’s Bylaws and
Certificate of Incorporation.
9.    Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Executive’s employment hereunder (whether based on contract or
tort or other common law or upon any federal, state or local statute or
regulation, including, without limitation, claims of discrimination, harassment
and retaliation under Title

9



--------------------------------------------------------------------------------



VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act and similar federal, state and local fair
employment practices laws) shall, at the election of either Executive or
Company, be submitted to JAMS for resolution in arbitration in accordance with
the then-current rules and procedures of JAMS for employment-related disputes.
Either party shall make such election by delivering written notice thereof to
the other party at any time (but not later than 30 days after such party
receives notice of the commencement of any administrative or regulatory
proceeding or the filing of any lawsuit relating to any such dispute or
controversy), and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this paragraph 9. Any such arbitration
proceedings shall take place in New York, New York before a single arbitrator
(rather than a panel of arbitrators), pursuant to any available streamlined or
expedited (rather than a comprehensive) arbitration process and in accordance
with an arbitration process which, in the judgment of such arbitrator, shall
have the effect of reasonably limiting or reducing the cost of such arbitration
for both parties. The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS shall be final
and binding. Judgment upon the award rendered by such arbitrator may be entered
in any court having jurisdiction thereof, and the parties consent to the
jurisdiction of the courts of New York for this purpose; provided, however, the
parties may agree after the commencement of a proceeding to hold the arbitration
in another jurisdiction. If at the time any dispute or controversy arises with
respect to this Agreement JAMS is no longer providing arbitration services, then
the American Arbitration Association shall be substituted for JAMS for purposes
of this paragraph 9, and the arbitration will be conducted in accordance with
the then current AAA Employment Arbitration Rules & Mediation Procedures.
10.    Miscellaneous.
A.    Captions. The section, paragraph and subparagraph headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
B.    Specific Remedy. In addition to such other rights and remedies as Company
may have at equity or in law with respect to any breach of this Agreement, if
Executive commits a material breach of any provision of this Agreement or the
Confidentiality Agreement, Company shall have the right and remedy to have such
provision specifically enforced by any court having competent jurisdiction, it
being acknowledged that any such breach or threatened breach will cause
irreparable injury to Company.
C.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law rules thereof.
D.    Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York, in
New York, New York, and the United States District Court for the Southern
District of New York, which the parties agree shall be the exclusive forum, in
connection with any suit, action, arbitration or other proceeding concerning
this Agreement or enforcement of paragraph 6 of this Agreement. Executive waives
and agrees not to assert any defense of lack of jurisdiction, that venue is
improper, inconvenient forum, or otherwise. To the extent allowable by law,
Executive waives the right to a jury trial and agrees to accept service of
process by certified mail at Executive’s last known address.

10



--------------------------------------------------------------------------------



E.    Successors and Assigns. Neither this Agreement, nor any of Executive’s
rights, powers, duties, or obligations hereunder, may be assigned by Executive.
This Agreement shall be binding upon and inure to the benefit of Executive and
her heirs and legal representatives and Company and its successors. Successors
of Company shall include, without limitation, any company or companies
acquiring, directly or indirectly, all or substantially all of the assets of
Company, whether by merger, consolidation, purchase, lease, or otherwise, and
such successor shall thereafter be deemed “Company” for the purpose hereof.
F.    Notices. All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class,
registered mail, return receipt requested, postage and registry fees prepaid, to
the applicable party and addressed as follows:
Company:
AOL Inc.
770 Broadway
New York, NY 10003
Attn: Chief Executive Officer
Executive:
At the address shown on the records of Company for Executive
Addresses may be changed by notice in writing signed by the addressee.
G.    Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Executive and the Chief Executive Officer,
subject to, if necessary, approval of the Compensation Committee of the Board.
H.    Waiver. Any waiver or consent from Company with respect to any term or
provision of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of Company
at any time or times to require performance of, or to exercise any of its
powers, rights, or remedies with respect to, any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Company’s right at
a later time to enforce any such term or provision.
I.    Severability. In addition to the provisions set forth in paragraph 6.E.,
if any provision of this Agreement is held to be invalid, the remainder of this
Agreement shall not be affected thereby.
J.    Survival. Paragraphs 4.C, 5.A., 5.C., 5.E., 6, 7, 8.A, 9, 10, 11 and 12
shall survive termination of this Agreement.
K.    Entire Agreement.

11



--------------------------------------------------------------------------------



(i)    This Agreement, including Exhibit A and the Confidentiality Agreement,
embodies the entire agreement of the parties hereto with respect to its subject
matter and merges with and supersedes all prior discussions, agreements,
commitments, or understandings of every kind and nature relating thereto,
whether oral or written, between Executive and Company, including, for the
avoidance of doubt, the Prior Employment Agreement and the prior
Confidentiality, Non-Competition and Proprietary Rights Agreement between
Company and Executive dated October 30, 2000. Neither party shall be bound by
any term or condition of this Agreement other than as is expressly set forth
herein. If there is any conflict between the express terms of this Agreement and
the Confidentiality Agreement, the terms of this Agreement shall prevail.
(ii)    Executive represents and agrees that she fully understands her right,
and Company has advised Executive, to discuss all aspects of this Agreement with
Executive’s attorney, that to the extent she desired, she availed herself of
this right, that she has carefully read and fully understands all of the
provisions of the Agreement, that she is competent to execute this Agreement,
that her decision to execute this Agreement has not been obtained by any duress,
that she freely and voluntarily enters into this Agreement, and that she has
read this document in its entirety and fully understands the meaning, intent,
and consequences of this Agreement.
L.    Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
M.    Tax Withholding. Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
11.    Limitation on Certain Payments.
A.    Calculation and Possible Benefit Reduction. If at any time or from time to
time, it shall be determined by independent tax professionals selected by
Company (“Tax Professional”) that any payment or other benefit to Executive
pursuant to paragraph 5 of this Agreement or otherwise (“Potential Parachute
Payment”) is or will, but for the provisions of this paragraph 11, become
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
payable under any state, local, foreign or other law, but expressly excluding
any income taxes and penalties or interest imposed pursuant to Section 409A of
the Code (“Excise Taxes”), then Executive’s Potential Parachute Payment shall be
either (a) provided to Executive in full, or (b) provided to Executive as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Taxes, whichever of the foregoing amounts, after taking
into account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Taxes (“Payments”).
B.    Implementation and Any Benefit Reduction Under Paragraph 11.A. In the
event of a reduction of benefits pursuant to paragraph 11.A., the Tax
Professional shall determine which benefits shall be reduced so as to achieve
the principle set forth in paragraph 11.A. For purposes of making the
calculations required by paragraph 11.A., the Tax Professional may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations

12



--------------------------------------------------------------------------------



concerning the application of the Code and other applicable legal authority.
Company and Executive shall furnish to the Tax Professional such information and
documents as the Tax Professional may reasonably request in order to make a
determination under paragraph 11.A. Company shall bear all costs the Tax
Professional may reasonably incur in connection with any calculations
contemplated by paragraph 11.A.
C.    Potential Subsequent Adjustments.
(i)    If, notwithstanding any calculations performed or reduction in benefits
imposed as described in paragraph 11.A., the IRS determines that Executive is
liable for Excise Taxes as a result of the receipt of any payments made pursuant
to paragraph 5 of this Agreement or otherwise, then Executive shall be obligated
to pay back to Company, within thirty (30) days after a final IRS determination
or in the event that Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Company so that Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Payments being maximized. If the Excise Taxes are not eliminated pursuant to
this paragraph 11.C., Executive shall pay the Excise Taxes.
(ii)    Notwithstanding any other provision of this paragraph 11, if (i) there
is a reduction in the payments to Executive as described above in this paragraph
11, (ii) the IRS later determines that Executive is liable for Excise Taxes, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated based on the full amount of the Potential Parachute Payment
and as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then Company shall pay to Executive those
payments which were reduced pursuant to paragraph 11.A. or subparagraph 11.C.(i)
as soon as administratively possible after Executive pays the Excise Taxes to
the extent that Executive’s net after-tax proceeds with respect to the payment
of the Payments are maximized.
12.    Code Section 409A. This Agreement is intended to be exempt from Section
409A of the Code, as amended and will be interpreted in a manner intended to
reflect that intention.
A.    Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to such amounts: (i) if at the time of Executive’s
separation from service from Company, Executive is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of the payment
of such amounts on account of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then Company will defer the commencement of the payment of any such amounts
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service from Company (or the earliest date as is permitted under
Section 409A of the Code), and (ii) each payment of two or more installment
payments made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. Any amounts of deferred
compensation that are payable by reason of Executive's termination of employment
shall not be paid unless such termination of employment also constitutes a

13



--------------------------------------------------------------------------------



"separation from service" for purposes of Section 409A of the Code and
references to the employee's "termination," or "termination of employment" and
words and phrases of similar meaning shall be construed to require a "separation
from service" for purposes of Section 409A of the Code.
B.    If any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by Company, that does not cause
such an accelerated or additional tax.
C.    To the extent any reimbursements or in-kind benefits due Executive under
this Agreement constitutes “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to Executive in
a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
D.    Company shall consult with Executive in good faith regarding the
implementation of the provisions of this paragraph; provided that neither
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.
(Signature Page to Follow)



14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
AOL INC.






By:    /s/ Tim Armstrong                  
 
Name: Tim Armstrong                          
Title:    CEO                                       




 
JULIE JACOBS


 



/s/ Julie Jacobs








15



--------------------------------------------------------------------------------



EXHIBIT A
RELEASE AND WAIVER
In exchange and consideration for the Company's promises to me in paragraph 5.A.
of my Executive Employment Agreement dated May 6, 2014 (the “Agreement”) and
other valuable consideration, I, Julie Jacobs, agree to release and discharge
unconditionally the Company and any of its past or present subsidiaries,
affiliates, related entities, successors, predecessors, assigns, merged entities
and parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, in their individual and official
capacities (collectively, “Released Person”), from any and all claims, actions,
causes of action, demands, obligations, grievances, suits, losses, debts and
expenses (including attorneys’ fees and costs), damages, and claims in law or in
equity of any nature whatsoever, known or unknown, suspected or unsuspected, I
ever had, now have, or shall have against the Company up to and including the
day I sign this Release and Waiver. Without limiting the generality of the
foregoing, the claims I am waiving include, but are not limited to, (a) all
claims arising out of or related to any stock options or other compensatory
stock awards held by me or granted to me by the Company which are scheduled to
vest subsequent to my termination of employment; (b) any claims, demands, and
causes of action alleging violations of public policy, or of any federal, state,
or local law, statute, regulation, executive order, or ordinance, or of any
duties or other obligations of any kind or description arising in law or equity
under federal, state, or local law, regulation, ordinance, or public policy
having any bearing whatsoever on the terms or conditions of your employment with
or by the Company or the termination or resignation of your employment with the
Company or any association or transaction with or by the Company; (c) all claims
of discrimination or harassment on the basis of sex, race, age, national origin,
religion, sexual orientation, disability, veteran status or any other legally
protected category, and of retaliation; (d) all claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the ADA Amendments Act, the Older Workers
Benefit Protection Act (“OWBPA”), the Fair Labor Standards Act, the Genetic
Information Nondiscrimination Act, 42 U.S.C. § 1981, as amended, the New York
Human Rights Law, the New York City Human Rights Law, The New York Labor Law,
the New York Equal Pay Law, the New York Civil Rights Law, the New York Rights
of Persons With Disabilities Law, the New York Equal Rights Law, the New York
City Administrative Code, and all other federal, state and local fair employment
and anti-discrimination laws, all as amended; (e) all claims under the Worker
Adjustment and Retraining Notification Act and similar state and local statutes,
all as amended; (f) all claims under the National Labor Relations Act, as
amended; (g) all claims under the Family and Medical Leave Act and other
federal, state and local leave laws, all as amended; (h) all claims under the
Employee Retirement Income Security Act (except with respect to accrued vested
benefits under any retirement or 401(k) plan in accordance with the terms of
such plan and applicable law); (i) all claims under the Sarbanes-Oxley Act of
2002, the False Claims Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Securities Exchange Act of 1934, the Commodity Exchange Act,
the Consumer Financial Protection Act, the American Recovery and Reinvestment
Act, the Foreign Corrupt Practices Act, and the EU Competition Law; (j) all
claims of whistleblowing and retaliation under federal, state and local laws;
(k) all claims under any principle of common law or sounding in tort or
contract; (l) all claims concerning any right to reinstatement; and (m) all
claims for attorneys’ fees, costs, damages or other relief (monetary, equitable
or otherwise) from the Company, whether under federal, state or local law,
whether statutory, regulatory or common

16



--------------------------------------------------------------------------------



law, to the fullest extent permitted by law. Further, each of the persons and
entities released herein is intended to be a third-party beneficiary of this
Release and Waiver.
This release of claims does not affect or waive any payments and benefits
provided to me under the Agreement that are contingent upon the effectiveness of
this Release and Waiver or otherwise expressly survive termination thereof, any
indemnification rights I may have in accordance with Company's governance
instruments or under any director and officer liability insurance maintained by
Company with respect to liabilities arising as a result of my service as an
officer and employee of Company, any claim for workers’ compensation benefits,
unemployment benefits, or other legally non-waivable rights or claims; claims
that arise after I sign this Release and Waiver; claims that I may have against
any person who is a Released Person that do not arise out of or relate to my
employment, the terms and conditions of my employment, or the termination of my
employment; my right to own and exercise any and all Company stock options or
other equity awards held by me that are exercisable as of my termination of
employment during the applicable period of exercise and in accordance with all
other terms of those options and awards and plans, agreements, and notices under
which such awards were granted; or my rights to enforce this Release and Waiver.
Additionally, nothing in this Release and Waiver waives or limits my right to
file a charge with, provide information to or cooperate in any investigation of
or proceeding brought by a government agency (though I acknowledge I am not
entitled to recover money or other relief with respect to the claims waived in
this Release and Waiver).
I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A. of my Agreement dated May 6, 2014. I affirm that I have had no
known workplace injuries or occupational diseases. I also represent that I have
disclosed to the Company any information I have concerning any fraudulent or
unlawful conduct involving the persons and entities I am releasing herein.
Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least
twenty-one (21) days in which to consider this Release and Waiver and the waiver
of any claims I have or may have under law, including my rights under the ADEA
and OWBPA, before signing below; and (v) I understand that I may revoke the
waiver of my age discrimination claims under the ADEA and OWBPA within seven (7)
days after my execution of this Release and Waiver, and that such waiver shall
not become effective or enforceable until seven (7) days after the date on which
I execute this Release and Waiver. Any such revocation must be made in writing
and delivered by certified mail to both the Chairman & Chief Executive Officer
and the head of Human Resources, at the following address: AOL Inc., 770
Broadway, New York, New York 10003. If I do not revoke my waiver of my age
discrimination claims under the ADEA and OWBPA according to the terms herein
within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.

17



--------------------------------------------------------------------------------



By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.


            
Julie Jacobs
Date: ______

18

